DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: Display Device with Metal Layer having Pinhole.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 9-10, respectively, of current application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6-7, respectively, of U.S. Patent No. US 10923504. Although the claims at issue are not identical, they are not patentably distinct from each other because all limitations of current claim 1 are a subset of claim 1 of U.S. Patent No. US 10923504, and similarly, claims 6-7 (noting that claim 6 depends from claim 5), respectively, of U.S. Patent No. US 10923504 include all limitations of claims 9-10 of current application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 2017/0161543), hereinafter Smith, in view of Arao (US 2006/0261253), hereinafter Arao.

Regarding claim 1, Smith (refer to Figure 3A) teaches a display device, comprising: 
a substrate (318 or 326 or 324, see para 67 and 68); 
a first layer (part of 324, from which electrode corresponding to one of gate or source/drain of TFT 322 is formed, described in table just above par 74; also see para 68), disposed on the substrate and having a first pinhole (330 described as “second set of apertures 330” in para 68 – these are apertures formed adjacent and between 320 and 322 in Figure 3A); 
a pixel electrode layer (316, see para 67), disposed on the substrate (318); and 
a light detecting element (334 and 320, described as “detector elements 320” in para 68 and “reflecting surface 334” in para 69) for detecting a light passing through the first pinhole (para 68), wherein the first metal layer (part of 324, as explained above) is disposed between the substrate (318) and the pixel electrode layer (316).
Although Smith does not specifically state that the first layer is a “first metal layer”, Smith describes that a part of TFT layer 324 may comprise opaque features like metal layers and that apertures 330 may go through these opaque or metal layers (para 68). Further, metal layers are known as part of TFT layer, for example, Arao teaches that a light detecting element may be a TFT (para 20), that a typical TFT comprise a gate electrode, as source electrode and a drain electrode, and that these electrodes may be made of metal films such as Al (para 66 and 105). It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the claimed invention to modify Smith so that the first layer is a first “metal” layer. The ordinary artisan would have been motivated to modify Smith at least for the purpose of using a TFT based light detecting element that is suitable for detecting strong light (para 20 of Arao) while using typical metal materials for various electrodes as metals have low resistivity even when deposited as very thin layers suitable for forming various electrodes, thus improving electrical performance of the device. 

Regarding claim 2, Smith (refer to Figure 3A) teaches a display device display device of claim 1, wherein the first pinhole (330) and the light detecting element (334) are at least partially overlapped (best seen in Figure 3A) in a normal direction of the display device.

Regarding claim 3, Smith (refer to Figure 3A), as modified in view of Arao to include the teaching that electrodes may be made of metal films (see rejection of claim 1) teaches a second metal layer (also part of 324, from which electrode corresponding to the other of gate or source/drain of TFT 322 are formed, as modified above in view of Arao), disposed between the substrate (318 or 326) and the pixel electrode (316) layer.

Regarding claims 4-5, Smith (refer to Figure 3A) teaches the display device of claim 3, wherein the second metal layer has a second pinhole, and the second pinhole (also 330 which is part of second metal layer 324 described in above rejection of claim 3– see Figure 3A) and the light detecting element (334) are at least partially overlapped in a normal direction of the display device (best seen in Figure 3A), wherein (as recited in claim 5).the light detecting element detects the light passing through the second pinhole.

Regarding claim 7, Smith (refer to Figure 3A) teaches  the display device of claim 1, wherein the substrate (324; see rejection of claim 1) is disposed between the pixel electrode layer (316) and the light detecting element (334).

Regarding claim 8, Smith (refer to Figure 3A) teaches  the display device of claim 1, wherein the light detecting element (334) is disposed between the substrate (318; see rejection of claim 1) and the pixel electrode layer (316).

Regarding claim 9, Smith (refer to Figure 3A) teaches  the display device of claim 1, wherein the pixel electrode layer (316) has a third pinhole (see central gap in 316 through which 340 passes), and the third pinhole and the light detecting element (334) are at least partially overlapped in a normal direction of the display device (see Figure 3A).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Smith and Arao, as applied to claim 1, and further in view of  Yamazaki (US 2003/0094615), hereinafter Yamazaki.

Regarding claim 10, Smith (refer to Figure 3A) teaches substantially the claimed structure but does not teach that the pixel electrode layer (316) comprises “at least one of Ag, Al,, Ti, Cr, and Mo”. Yamazaki (US 2003/0094615) teaches that Al and Ti are known material choices for forming pixel electrodes (para 102). It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the claimed invention to modify Smith so that the pixel electrode layer (316) comprises “at least one of Ag, Al, Al, Ti, Cr, and Mo”. The ordinary artisan would have been motivated to modify Smith at least for the purpose of using common metal materials that are compatible with semiconductor devices, and that have low resistivity even when deposited as very thin layers suitable for forming various electrodes, thus improving electrical performance of the device. 

Allowable Subject Matter
Claims 11-20 are allowable.  The following is an examiner’s statement of reasons for the indication of allowable subject matter: 
Claims 11-20 are allowable because the prior art of record does not teach or suggest, singularly or in combination, at least the limitations of base claim 11 that requires “the first metal layer is disposed between the substrate and the second metal layer” (see lines 6-7 of claim 11) in conjunction with “the second width is greater than the first width” (see last line of claim 11).  

Claims 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (and overcoming of outstanding double patenting rejection of associated claims).  The following is a statement of reasons for the indication of allowable subject matter:
Claim 6 is allowable because the prior art of record does not teach or suggest, singularly or in combination, at least the limitations of “an overlapped area of the first pinhole, the second pinhole and the third pinhole are at least partially overlapped in a normal direction of the display device”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY ARORA whose telephone number is (571)272-8347. The examiner can normally be reached 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X. Le can be reached on 5712721708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AJAY ARORA/Primary Examiner, Art Unit 2892